Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 06/22/2022; Claims 8 and 18 have been cancelled; Claims 1-2, 7, 9, 11-12, 17, and 19 have been amended; Claim 21 has been added; Claims 1 and 11 are independent claims.  Claims 1-7, 9-17, and 19-21 have been examined and are pending.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 is being considered by the examiner.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/22/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: The cited references fail to disclose, teach, or suggest “generate, by the authentication system, a credential asset comprising a digital-based proof of identification that includes a unique name of a robotic process,” and/or “utilize, by the authentication system, the code for an authentication to run a job executed by the robotic process,” as recited by claim 1 (Applicant Remarks /Arguments, pages 6-7, filed 06/22/2022).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Dennis and Padilla does disclose the aforementioned limitations as the following:
Dennis teaches generate, by the authentication system, a credential asset (Dennis: abstract, Credentials of the deployment user are checked) comprising a digital-based proof of identification that includes a unique name of a robotic process (Dennis: abstract, a bot identification that identifies a specific preexisting bot; par. 0002, … requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1 will be required to access; par. 0013);
utilize, by the authentication system, the code for an authentication to run a job executed by the robotic process (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR 1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot BR1).
Padilla teaches wherein poll, by the authentication system, for a code of the credential asset (Padilla: par. 0037, Polling module 204 is configured to scan for and read an identification code from a data storage device (e.g. a credential or tag; par. 0038).  It is clear that the combination of Dennis and Padilla as a whole does teach the aforementioned limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.\
Claims 1-2, 7, 10, 11-12, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over, Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Keys (“Keys,” US 2016/0140550, published May 19, 2016), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016).
Regarding claim 1, Dennis teaches a computing device comprising:
a memory configured to store processor executable instructions for an authentication system (Dennis: par. 0025, memory); and
at least one processor (Dennis: par. 0025, memory) coupled to the memory,
wherein the at least one processor is configured to execute the authentication system to cause the computing device to:
generate, by the authentication system, a credential asset (Dennis: abstract, Credentials of the deployment user are checked) comprising a digital-based proof of identification that includes a unique name of a robotic process (Dennis: abstract, a bot identification that identifies a specific preexisting bot; par. 0002, … requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1  will be required to access; par. 0013);
fetch, by the authentication system, one or more tokens for the credential asset using the unique name (Dennis: par. 0013, The identified device employs the authorization token in retrieving the requested bot and in retrieving credentials associated with the authorized class of user; par. 0016, The run command is provided to node manager 212 resident on device 114. Also, resident on the device 114 is user session manager 214 which employs the user token(s) to obtain user credentials 115 from credential vault 218);
utilize, by the authentication system, the code for an authentication to run a job executed by the robotic process (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR 1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot).
Dennis does not explicitly disclose call, by the authentication system, a notification for each of the one or more tokens;
However, in an analogous art, Keys discloses wherein call, by the authentication system, a notification for each of the one or more tokens (Keys: par. 0005, push notifications (which may, e.g., utilize a push notification service provided in connection with a mobile device operating system) may be used to notify a customer about such tokens instead of other messaging techniques, such as text messaging and email, so as to ensure that such notifications and any associated one-time tokens reach only the one or more hardware devices that have been registered (e.g., with the organization providing the customer portal) as belonging to the customer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Keys with the method and system of Dennis to include wherein call, by the authentication system, a notification for each of the one or more tokens. One would have been motivated to provide for the trusted and/or encrypted communications is facilitated with customer mobile device, since the customer security computing platform use the device token provided by the push notification service (Keys: pars.  0005, 0042).
Dennis and Keys do not explicitly disclose poll, by the authentication system, for a code of the credential asset.
However, in an analogous art, Padilla teaches wherein poll, by the authentication system, for a code of the credential asset (Padilla: par. 0037, Polling module 204 is configured to scan for and read an identification code from a data storage device (e.g. a credential or tag; par. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Padilla with the method and system of Dennis and Keys to include wherein poll, by the authentication system, for a code of the credential asset. One would have been motivated to use the reader utilizes an anti-passback mechanism for limiting a use of passback schemes to gain unauthorized access to an access-controlled area without a need for ground loops, optical sensors, or equipment commonly used for ensuring integrity of access control systems. The reader utilizes a tag inventory tracking mechanism associated with the anti-passback mechanism to prevent a tag that is occasionally read from data repeatedly sent to a panel (Padilla: abstract, pars. 0002-0003).
Regarding claim 2, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1. Dennis further discloses wherein the credential asset is generated in response to the robotic process of the at least one processor executing the job requiring the authentication (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR 1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot BR1).
Regarding claim 7, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1. The combination of Dennis, Keys, and Padilla further discloses, wherein the credential asset saves data so that a local application of a user device and the robotic process communicate information (Dennis: par. 0003, retrieving credential associated with the authorized of user; par. 0016).
Regarding claim 10, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1. The combination of Dennis, Keys, and Padilla further teaches wherein a robotic process of the authentication system polls the credential asset for the code (Dennis: par. 0013, The bot deployment request includes a bot identification that identifies a specific preexisting bot encoded to perform predefined application level tasks that may be performed by a human user. The bot deployment request further includes an authorized class of user to execute the specific preexisting bot. Credentials of the deployment user are checked to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user.).
Regarding claim 11, claim 11 is directed to a method associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Regarding claim 21, the combination of Dennis, Keys, and Padilla teaches computing device of claim 1. The combination of Dennis, Keys, and Padilla further discloses wherein the digital-based proof of identification of the credential asset including the unique name but does not explicitly disclose includes a description field and a password field that collectively identify qualification, competence, or clearance for an associated user or device.
Although Dennis, Keys, and Padilla do not explicitly disclose wherein the credential asset including a description field, and a password field that collectively identify qualification, competence, or clearance for an associated user or device.
However, the additional features above can be easily derived from the features of Dennis (Dennis: abstract; par. 0002, requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1 will be required to access).
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Keys (“Keys,” US 2016/0140550, published May 19, 2016), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Yacov et al. (“Yacov,” US 2018/0278746, published Sep. 27, 2018).
Regarding claim 3, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1.  The combination of Dennis, Keys, and Padilla further teaches wherein the one or more tokens comprise one or more push tokens (Dennis: par.  0031, In order to send the PUSH notification, the client verifier 164 must have the client's PUSH token 124 that identifies the mobile app 180 where the PUSH notification is to be sent, a type of the client device operating system 126, and verification credentials 128 that may be used to verify the identity of the client).
Regarding claim 4, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1.  Dennis, Keys, and Padilla do not explicitly disclose wherein the notification comprises a push notification uniform resource locator. 
However, in an analogous art, Yacov discloses wherein the notification comprises a push notification uniform resource locator (Yacov: par. 0029, PUSH notification includes a universal resource locator (URL)…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yacov with the method and system of  Dennis, Keys, and Padilla to include wherein the notification comprises a push notification uniform resource locator. One would have been motivated to  ensure that the caller can share sensitive information over the phone in secure manner with greater comfort to the caller, while preventing voice phishing effects (Yacov: pars. 0005, 0029).
Regarding claim 13, claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Keys (“Keys,” US 2016/0140550, published May 19, 2016), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Vakil et al. (“Vakil,” US 2021/0124462, filed Apr. 8, 2020).
Regarding claim 5, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1. The combination of Dennis, Keys, and Padilla discloses “call, by the authentication system, a notification for each of the one or more tokens” but does not explicitly disclose “causes a relay server in communication with the computing device and a user device.
However, in an analogous art, Vakil teaches wherein relay server in communication with the computing device and a user device (Vakil: par. 0045, A relay server 130 of the example system of FIG. 1 can be any server used for pushing notifications to user devices.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vakil with the method and system of Dennis, Keys, and Padilla to include “causes a relay server in communication with the computing device and a user device. One would have been motivated to use  the console can give administrators control over which notifications, managed or unmanaged, are prioritized for display to users (Vakil: par.  0008).
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Keys (“Keys,” US 2016/0140550, published May 19, 2016), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Mora (“Mora,” US 2020/0013500, published Jul. 3, 2019).
Regarding claim 6, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1.  The combination of Dennis, Keys, and Padilla discloses wherein the code is received and utilized by the authentication system but does not explicitly discloses “to update the credential asset in response to the notification.”
However, in an analogous art, Mora teaches wherein “to update the credential asset in response to the notification” (Mora: par. 0040, pushing notifications of required credential updates to user devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mora with the method and system of Dennis, Keys, and Padilla to include wherein the code is received and utilized by the authentication system to update the credential asset in response to the notification. One would have been motivated to perform registration and credential through a cloud interface may reduce the costs associated with on-site paperwork completion and credentialing and may provide a more positive user experience (Mora: par. 0006).
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Keys (“Keys,” US 2016/0140550, published May 19, 2016), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Fujishima et al. (“Fujishima,” US 2021/0096940, filed Sep. 21, 2020).
Regarding claim 9, the combination of Dennis, Keys, and Padilla teaches the computing device of claim 1. The combination of Dennis, Keys, and Padilla discloses the at least one processor executing the job requiring the authentication but does not explicitly disclose “wherein the credential asset is deleted by the robotic process.”
However, in an analogous art, Fujishima discloses wherein the credential asset is deleted by a robotic process (Fujishima: par. 0129, When it is determined that a process name of the robot service 150 is deleted from the process list 170, the collecting agent 160 determines that the robot service 150 is finished, and finishes the recording of the desktop screen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujishima with the method and system of Dennis, Keys, and Padilla to include wherein the credential asset is deleted by the robotic process of the at least one processor executing the job requiring the authentication. One would have been motivated to move image data is efficiently extracted at the time of error occurrence. The user or the technical supporter can easily check an operation content of a screen at the time of error occurrence by viewing a moving image reproduced based on the moving image data, and efficiently investigate a cause of the error occurrence along with the script and the operation log (Fujishima: pars. 0026, 0046).
Regarding claim 19, claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

July 8th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439